News Release FOR IMMEDIATE RELEASE CONTACT November 25, 2008 Craig Renner 301-843-8600 ACPT ANNOUNCES TEMPORARY AMENDMENT OF SALES AGREEMENT WITH LENNAR, AND AGREES TO SELL INTEREST IN JOINT VENTURE; DECLARES DIVIDEND ST. CHARLES, MD.— American Community Properties Trust (NYSE Alternext US:APO) announced today that it has reached agreement on a third amendment to the Company’ssales agreement with Lennar Corp., and has sold its interest in a joint venture to the homebuilding company. The Company also announced that its Board of Trustees authorized a cash dividend of $0.10 per share on common shares outstanding. The dividend will be payable on December 29, 2008 to shareholders of record on December 11, 2008. The dividend is required per the terms of the Company’s Declaration of Trust and represents 45% of estimated taxable income passed through to the shareholders. Under the terms of the amendment, Lennar agreed to (in summary): · Purchase an additional fifty lots in St. Charles’ Fairway Village by December 31, 2008, for a total of 119 lots sold to Lennar during 2008. The final sales price will be an amount equal to 22.5% of the selling price of the home constructed on the lot, but not less than $78,000 for a single family lot, and $68,000 for a townhome lot. · Purchase a minimum of 100 lots a year in 2009, 2010, and 2011. The final sales price will be an amount equal to 25% of the selling price of the home constructed, with minimum pricing for single family and townhome lots to increase each year based on the terms of the agreement. · A pace of lot takedowns for each year of the agreement. In 2009, Lennar must proceed to settlement on a minimum of forty lots between January 1 and June 15, 2009, and purchase the balance of the remaining number of lots by December 31, 2009. In 2010 and again in 2011, Lennar must proceed to settlement on a minimum of twenty-five lots by June 15, and must proceed to settlement on the balance of the remaining number of lots by December 31 of the same year. · Allow the Company to sell additional lots in Fairway Village to third-party homebuilders. “The Company values its long-term business relationship with Lennar, and we are pleased that they have renewed their commitment to continue to build high-quality homes and townhomes in St.
